Opinion of the Court by
Judge Peters:
The bond under which appellants claim is dated in 1843. Sub-' sequent to its date appellee, and Tudor, as is proved by several witnesses, divided the tract by a line which was acceptable to both, and each occupied their respective parcels up to that line, and in 1849 Tudor sold and conveyed his part of the tract to Hubbard, as appears from a copy of the conveyance filed as an exhibit in 1he case.
Prom the foregoing facts and circumstances, together with the long acquiescence of the parties, for this action was not brought until March, 1860, we cannot doubt that there was a mistake in reducing the contract of the parties to writing, and that they afterwards corrected that mistake themselves by agreeing upon a line of partition.
The judgment requires Crowell to convey the land to Tudor’s vendee. Whereby he will get title to all the land to which Tudor was entitled under his contract.
The rights of the parties are properly adjudicated, and adjusted according to their contract as we understand it. And the judgment is therefore affirmed.